Motion for an attachment on proof of nonobedience to a writ of estrepement.
Objected it should be a rule to show cause. Books cited for the rule and against the attachment’s issuing at once: 2 Bl.Comm. 892, 1 Burr. last page. For the attachment were cited: 2 Wils. 137,1 1 Str. 185, 1 Wils. 332.
Attachment awarded.
N.B. On affidavit of a contempt of process, attachment issues without a rule to show cause. Vide 2 Wils. 227, 1 Bl.Comm. 637.

 In the manuscript this page number appears as “637,” but there is no such page, and 137 is plainly intended.